DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 8/9/21.  Claims 1, 2, 4, 9, 10, 12, 17, 18, and 20 has/have been amended and applicant states support can be found at instant specification [0022, 0052].  Therefore, Claims 1-20 is/are pending and have been addressed below.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 8/9/21, with respect to objections for claim(s) 1-8 have been fully considered and are persuasive.   The Examiner respectfully withdraws objections for claim(s) 1-8.

Applicant’s arguments, see applicant’s remarks, filed 8/9/21, with respect to rejections under 35 USC 112 for claim(s) 2-6, 10-14, 18, and 20 have been fully considered and are persuasive   The Examiner respectfully withdraws rejections under 35 USC 112 for claim(s) 2-6, 10-14, 18, and 20.

Applicant’s arguments, see applicant’s remarks, filed 8/9/21, with respect to rejections under 35 USC 101 for claim(s) 1-20 have been fully considered and are persuasive.  The Examiner respectfully withdraws rejections under 35 USC 101 for claim(s) 1-20, see claim interpretation.

Applicant’s arguments, see applicant’s remarks, filed 8/9/21, with respect to rejections under 35 USC 103 for claim(s) 1-20 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 15-17.
The Examiner respectfully disagrees because regarding claim 1 argument for items (1), Jones is not cited for establish … .  Applicant is correct, regarding item (1) that Jones is cited for based on identifying that the location of the resource distribution vehicle is within the predetermined distance from the first location, however that information is in claim 1 item (2).
Regarding claim 1 argument for items (2) - the amendment to the pre-processing limitation - Jones isn’t cited for the entire amendment.
Smet is not cited for the amended mirror limitation.

Thus, the argument(s) are unpersuasive.

Claim Interpretation

The representative claim(s) 1, 9, and 17 recites a series of steps and series of components and, therefore, is/are a process and system.
All the representative claim(s) as a whole and as drafted, is/are a process and system that, under its broadest reasonable interpretation, covers a method of organizing human activity.  The claimed invention provides secure remote staging, pre-processing, and settlement of resource distribution devices.  Thus, the claim recites an abstract idea.
The claim(s) covers a method of organizing human activity including generic computer components (as noted in the instant specification [0063, 0066]) and recites a combination of additional elements including a resource distribution vehicle, resource distribution device, user device (claim(s) 1, 9, 17); the system comprising: at least one transitory storage device; and at least one processing device coupled to the at least one non-transitory storage device (claim(s) 1); the computer program product comprising a non-transitory computer-readable storage medium (claim(s) 9); a resource distribution vehicle, resource distribution device, user device (claim(s) 2-8, 10-16, 18-20).  The claim(s) as a whole integrates the method of organizing human activity into a practical application.  Specifically, the additional elements recite a unique method of completing transactions on ATM rather than a specific improvement of the functioning of other eligible because it/they is/are not directed to the recited judicial exception (abstract idea).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-2, 7-8, 9-10, 15-16, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folk et al. (US 2010/0131407 A1) in view of Jones (US 2003/019569 A1), Oz et al. (US 2016/009887 A1), and Van Wiemeersch et al. (US 2019/0034915 A1).

Regarding claim 1, 9, and 17 (currently amended), Folk teaches a computerized method for secure remote staging, pre-processing, and settlement of resource distribution devices, the method comprising:
routing a resource distribution vehicle to a first resource distribution device, wherein the first resource distribution device is an Automated Teller Machine;
continuously monitoring a real-time location of the resource distribution vehicle;
identifying that the real-time location of the resource distribution vehicle is within a distance from the first resource distribution device based on continuously monitoring the real-time location of the resource distribution vehicle;
establishing a communication channel with the first resource distribution device and a device, wherein the device is associated with a resource delivery vehicle associated with distribution of resources;
pre-processing the first resource distribution device via the secure communication channel based on identifying that the real-time location of the resource distribution vehicle is within the distance from the first resource distribution device, wherein pre-processing the first resource distribution device comprises and complete delivery of the resources and perform settlement associated with the first resource distribution device;
the real-time location of the resource distribution vehicle and a first location of the first resource distribution device; and
the real-time location of the resource distribution vehicle and the first location of the first resource distribution device [for the limitations above, see at least Fig. 7 and [0045 0046] armored car 704 (transport carrier), deposit location 703 & pickup location 706 (cash handling devices including an ATM), centralized tracking system 701 (computer thus processor and memory); [0064, 0066, 0080] route a transport carrier to cash handling device; [0080, 0082] real time updates to transportation vehicle via a mobile device based on real time data of both vehicle location via gps and inventory level of cash handing device; [0082] real time location of vehicle location via gps is used 
Examiner notes that complete delivery of the resources and perform settlement associated with the first resource distribution device is not further defined in instant specification 0052 and thus see at least : [0069, 0070] completed transactions at a cash handing device via a transport carrier; [0074-0075] completed transactions].

Folk teaches a transporter delivering money to a resource distribution device based on real time data of both the transporter and resource distribution device but doesn’t/don’t explicitly teach the transporter having a user or user device, matching locations, or displaying a message on the resource distribution device.  However, in the field pertinent to the particular problem with which the applicant was concerned such as message services associated with vehicle arrival, Jones discloses
identifying that the location of the resource distribution vehicle is within a distance from the first location;
wherein the user device is associated with a user in a resource delivery vehicle associated with distribution of resources;
based on identifying that the location of the resource distribution vehicle is within the predetermined distance from the first location;
identifying that the location of the resource distribution vehicle matches a first location of the first location; and
in response to identifying that the location of the resource distribution vehicle matches the first location of the first device, displaying a message on a display screen of the first device [for the limitations above, see at least Fig. 2 and [0067, 0081] for customer device 36c (the first device), vehicle 19, and vehicle driver device 12 (the user device); Figs. 33 and 35-38 and [0046, 0048-0051] determine (pre-process) when a predetermined distance between vehicle and a location is met, the distance can be defined multiple ways including at the location, and when it is met send a message (thus communication channel) to a user device where the message may include a map of vehicle location; Figs. 39 and 49 and [0052, 0155] message is received on customer device based on predetermined conditions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folk with Jones to include the limitation(s) above as disclosed by Jones.  Doing so would provide an improved delivery process to Folk by allowing a user to determine when the user informed of an upcoming delivery [see at least Jones Figs. 33 and 35-38 and [0046, 0048-0051] ].

Folk in view of Jones teaches a transporter (vehicle, driver, driver device) delivering money to a resource distribution device based on real time data of both the transporter and resource distribution device and via a communication channel performing actions in response to a distance threshold being met but doesn’t/don’t explicitly teach a secure communication channel.  However, in the field pertinent to the particular problem with which the applicant was concerned such as secure communications during a delivery process of physical items, Oz discloses
establishing a secure communication channel with the first device and a user device [see at least [0035] for cloud based package exchange used by a delivery 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folk in view of Jones with Oz to include the limitation(s) above as disclosed by Oz.  Doing so would provide an improved delivery process to Folk in view of Jones by “to speed up the package or service delivery and pick-up process, and to ensure security for the package exchange or service delivery” [see at least Oz [0024] ].

Folk in view of Jones and Oz teaches the resource distribution device job being pre-processed but doesn’t/don’t explicitly teach all aspects of pre-processing.  However, in the field pertinent to the particular problem with which the applicant was concerned such as during transactions at a resource distribution device both or either screen mirroring and devices linking, Van Wiemeersch discloses
wherein the action to the first resource distribution device comprises receiving information from the user that is to be entered into the first resource distribution device to perform subsequent actions with the first resource distribution device [see at least [0015] receive input from user to begin an operation “The ATM-to-Vehicle link could also be done with just an NFC phone paired to the vehicle. The NFC event ensures the bank or ATM sends a secure link only to the vehicle parked at the ATM. Once a session is open, all ATM Graphical User Interface (GUI) functions would be mirrored on the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folk in view of Jones and Oz with Van Wiemeersch to include the limitation(s) above as disclosed by Van Wiemeersch.  Doing so would provide an improved transaction process to Folk in view of Jones and Oz by allowing the user to not have to interact with the resource distribution device after the mirroring begins and additionally providing a record of the transaction once its completed [see at least Van Wiemeersch [0015, 0018] ].

Regarding claim 2, 10, and 18 (currently amended), modified Folk teaches the computerized method of claim 17
and Folk teaches wherein the method further comprises:
determining that resource distribution associated with the first resource distribution device is complete, wherein the resource distribution is performed using the resources in the resource distribution vehicle [for the limitations above, see at least [0064, 0066] route a transport carrier to cash handling device; [0069, 0070] completed transactions at a cash handing device via a transport carrier; [0074-0075] completed transactions].

Modified Folk teaches the resource distribution device job being completed by the transporter but doesn’t/don’t explicitly teach the user of the transporter completing the job.  However, in the field pertinent to the particular problem with which the applicant 
wherein the delivery is performed by the user using resources in the resource distribution vehicle; and
an action on the user device via the secure communication channel [for the limitations above, see at least [0016, 0051] system determines a job is completed by a driver based on notification from driver of a completed job; [0089] handheld client device that travels with a delivery person 304;
[0035] for cloud based package exchange used by a delivery service (client) to deliver a package to user/customer, where the package exchange system allows communication between the client and user/customer; [0130] the cloud based package exchange creates a secure communication link based on geo-proximity; [0024] further define secure communication channel].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Folk with Oz to include the limitation(s) above as disclosed by Oz.  Doing so would provide an improved delivery process to modified Folk by “to speed up the package or service delivery and pick-up process, and to ensure security for the package exchange or service delivery” [see at least Oz [0024] ].

Modified Folk teaches the resource distribution device job being completed by the user of the transporter but doesn’t/don’t explicitly teach mirroring of one device onto another.  However, in the field pertinent to the particular problem with which the 
mirroring the display screen of the first resource distribution device onto the user device via the communication channel [see at least [0015] “The ATM-to-Vehicle link could also be done with just an NFC phone paired to the vehicle. The NFC event ensures the bank or ATM sends a secure link only to the vehicle parked at the ATM. Once a session is open, all ATM Graphical User Interface (GUI) functions would be mirrored on the vehicle center screen over Wi-Fi so the customer can select and control the ATM using the in-vehicle GUI.”; [0018] “An in-vehicle infotainment system or nomadic device (i.e. Phone or Tablet) … Also, the ATM GUI may have an option to select a destination for a receipt of the transaction. … The e-receipt may contain a photo of the vehicle and/or driver taken by security cameras used in the ATM. And, during an in-vehicle ATM session, the bank ATM could transmit and record an image of the vehicle using the bank ATM camera to allow confirmation that the ATM is linked with your vehicle or it could air bank commercials”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Folk with Van Wiemeersch to include the limitation(s) above as disclosed by Van Wiemeersch.  Doing so would provide an improved transaction process to modified Folk by allowing the user to not have to interact with the resource distribution device after the mirroring begins and additionally providing a record of the transaction once its completed [see at least Van Wiemeersch [0015, 0018] ].

Regarding claim 7 and 15, modified Folk teaches the system of claim 1,
and Folk teaches wherein the at least one processing device is configured to route the resource distribution vehicle to the first resource distribution device by:
monitoring one or more resource distribution devices;
identify a low resource level at the first resource distribution device of the one or more resource distribution devices; and
in response to identifying the low resource level at the first resource distribution device, route the resource distribution vehicle to the first resource distribution device [for the limitations above, see at least [0064, 0066, 0080] route a transport carrier to cash handling device; [0080, 0082] real time updates to transportation vehicle via a mobile device based on real time data of both vehicle location via gps and inventory level of cash handing device, where a) inventory levels determine if there is a serving need of cash handing device from a surplus or deficit and b) a routing or rerouting is done in response to a) ; [0077] route optimization].

Regarding claim 8 and 16, modified Folk teaches the system of claim 1
and Folk teaches wherein the at least one processing device is configured to optimize a travel route of the resource delivery vehicle [see at least [0064, 0066, 0080] route a transport carrier to cash handling device; [0080, 0082] real time updates to transportation vehicle via a mobile device based on real time data of both vehicle location via gps and inventory level of cash handing device; [0077] route optimization].

Claim(s) 3-6, 11-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folk in view of Jones, Oz, and Van Wiemeersch as applied to claim(s) 2, 10, and 18 above and further in view of and Smet et al (US 2013/0097080 A1).

Regarding claim 3, 11, and 19, modified Folk teaches the computerized method of claim 17 as well as determining that the resource distribution transaction associated with the first resource distribution device is complete (determining that resource distribution associated with the first resource distribution device is complete).

Modified Folk doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as during transactions at a resource distribution device both or either screen mirroring and devices linking, Smets discloses
wherein the computerized method further comprises causing the message on the display screen of the first resource distribution device to disappear based on determining that the transaction associated with the first resource distribution device is complete [see at least [0024] POS can be an electronic cash register; Fig. 9 and [0086-0088, 0093] 902 a transaction being initiated between a POS device and a user device based on proximity, 904 a message (arrows in a circle on the POS, see item 904 of Fig. 9) being displayed on the POS device and 916 a different message (Transaction complete on the POS, see item 916 of Fig. 9) is display on the POS in response to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Folk with Smets to include the limitation(s) above as disclosed by Smets.  Doing so would provide an improved transaction process to modified Folk by allowing the user to not have to interact with the resource distribution device after the mirroring begins and additionally providing a record of the transaction once its completed [see at least Smet [0086-0087, 0089] ].

Examiner notes: Regarding claim(s) 3 and 11, the claim(s) recite(s) analogous limitations to claim(s) 19 above and is/are therefore rejected on the same premise.  Claims 3 and 11 depend on claims 2 and 10 respectively.


Regarding claim 4, 12, and 20, modified Folk teaches the computerized method of claim 19
and Folk teaches wherein the computerized method further comprises:
associated with settlement of the first resource distribution device;
the settlement of the first resource distribution device [for the limitations above, see at least [0064, 0066] route a transport carrier to cash handling device; [0069, 0070] completed transactions at a cash handing device via a transport carrier; [0074-0075] completed transactions].


cause the device to initiate the transaction of the first device via the secure communication channel [for the limitations above, see at least [0046, 0048] transaction begins at first device via cloud based communication system; [0051] transaction completed;
[0035] for cloud based package exchange used by a delivery service (client) to deliver a package to user/customer, where the package exchange system allows communication between the client and user/customer; [0130] the cloud based package exchange creates a secure communication link based on geo-proximity; [0024] further define secure communication channel].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Folk with Oz to include the limitation(s) above as disclosed by Oz.  Doing so would provide an improved delivery process to modified Folk by “to speed up the package or service delivery and pick-up process, and to ensure security for the package exchange or service delivery” [see at least Oz [0024] ].

Modified Folk teaches settlement of the resource distribution device via a secure communication channel but doesn’t/don’t explicitly teach the transaction at the resource 
receive an input from the user device of the user via the mirrored display screen
in response to receiving the input, cause the resource distribution device to initiate the transaction of the first resource distribution device via the communication channel [see at least [0024] POS can be an electronic cash register; Fig. 9 and [0086-0088, 0093] 902 a transaction being initiated between a POS device and a user device based on proximity, 904 a message (arrows in a circle on the POS, see item 904 of Fig. 9) being displayed on the POS device and 916 a different message (Transaction complete on the POS, see item 916 of Fig. 9) is display on the POS in response to completing the transaction thus the original message disappeared].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Folk with Smets to include the limitation(s) above as disclosed by Smets.  Doing so would provide an improved transaction process to modified Folk by allowing the user to not have to interact with the resource distribution device after the mirroring begins and additionally providing a record of the transaction once its completed [see at least Smet [0086-0087, 0089] ].

Examiner notes: Regarding claim(s) 4 and 12, the claim(s) recite(s) analogous limitations to claim(s) 20 above and is/are therefore rejected on the same premise.  Claims 4 and 12 depend on claims 2 and 10 respectively.


Regarding claim 5 and 13, modified Folk teaches the system of claim 4 as well as wherein the at least one processing device is configured to:
determine that the settlement of the first resource distribution device is complete (determining that resource distribution associated with the first resource distribution device is complete).

Modified Folk teaches determine the resource distribution device settlement is complete but doesn’t/don’t explicitly teach the determination is done via secure communication channel.  However, in the field pertinent to the particular problem with which the applicant was concerned such as secure communications during a delivery process of physical items, Oz discloses
determine that the transaction of the first device is complete via the secure communication channel [see at least [0051] system determines a job is completed by a driver based on notification from driver of a completed job].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Folk with Oz to include the limitation(s) above as disclosed by Oz.  Doing so would provide an improved delivery process to Folk in view of Jones by “to speed up the package or service delivery and 

Modified Folk teaches via secure communication channel determine the resource distribution device settlement is complete but doesn’t/don’t explicitly teach display a message on the user device of the completed settlement.  However, in the field pertinent to the particular problem with which the applicant was concerned such as during transactions at a resource distribution device both or either screen mirroring and devices linking, Smets discloses
display a notification associated with the completion of the transaction of the first resource distribution device on the user device [see at least [0024] POS can be an electronic cash register; Fig. 9 item 914 and [0092] 914 a receipt (message, see item 914 of Fig. 9) is display on the user device in response to completion of the resource distribution device transaction].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Folk with Smets to include the limitation(s) above as disclosed by Smets.  Doing so would provide an improved transaction process to modified Folk by allowing the user to not have to interact with the resource distribution device after the mirroring begins and additionally providing a record of the transaction once its completed [see at least Smet [0086-0087, 0089] ].

Regarding claim 6 and 14, modified Folk teaches the system of claim 5,
and Folk teaches wherein the at least one processing device is configured to:
in response to determining that the settlement of the first resource distribution device is complete, route the resource distribution vehicle to a second resource distribution device [for the limitations above, see at least [0064, 0066, 0080] route a transport carrier to cash handling device(s) such that as an order request is completed another order request begins with routing to the another order request].


Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624